 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMES JOSHUA JARRARD,                              No. 2:16-cv-2838-JAM-EFB P
12                        Plaintiff,
13            v.                                         ORDER
14    SOLANO COUNTY, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On June 6, 2019, the parties agreed to settle the action. ECF No. 42. On August

19   2, 2019, plaintiff alerted the court that there had been a problem with the prison’s processing of

20   the settlement check. ECF No. 43. The court requested a response from the defendant. ECF No.

21   44. Defendant responded that, after prison officials refused to process the check two times, a

22   third check had been sent via overnight mail to plaintiff. ECF No. 45. Plaintiff has not sought

23   further assistance from the court. The court will therefore presume that the third check was

24   successfully issued to plaintiff. If that is not the case, plaintiff may again seek the court’s

25   assistance.

26   /////

27   /////

28   /////
                                                         1
 1         Accordingly, plaintiff’s request to have defendant’s counsel re-issue the settlement check
 2   (ECF No. 43) is DENIED without prejudice.
 3         So ordered.
 4   DATED: March 24, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
